         Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 1 of 10



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Attorneys for Plaintiffs, the Collective,
     and putative Classes
 9
     Additional Counsel on the following page
10

11                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13   PAUL MONPLAISIR, JACKY CHARLES,                          Case No. 3:19-cv-01484-WHA
     and STERLING FRANCOIS, on behalf of                      ________________
14   themselves and all others similarly situated,            NOTICE OF FILING OF CONSENTS TO
                                                              JOIN COLLECTIVE ACTION
15                      Plaintiffs,
16            vs.
17   INTEGRATED TECH GROUP, LLC and                           Judge: Hon. William Alsup
     ITG COMMUNICATIONS LLC,
18                                                            Complaint Filed: March 21, 2019
                        Defendants.                           Trial Date:   None
19

20

21

22

23

24

25

26

27

28


                           NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
                    Monplaisir, et al. v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 2 of 10



 1   Sarah R. Schalman-Bergen (pro hac vice to be submitted)
     Stacy Savett (pro hac vice to be submitted)
 2   Shoshana Savett (pro hac vice to be submitted)
     BERGER MONTAGUE PC
 3   1818 Market Street, Suite 3600
     Philadelphia, Pennsylvania 19103
 4   Telephone: (215) 875-3000
     Facsimile: (215) 875-4604
 5
     Attorneys for Plaintiffs, the Collective,
 6   and putative Classes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                         NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
                  Monplaisir, et al. v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
            Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 3 of 10



 1                NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
 2           Plaintiffs Paul Monplaisir, Jacky Charles, and Sterling Francois, individually and on behalf
 3   of all persons similarly situated, hereby file the following Opt-In Consent Forms, submitted
 4   herewith as Exhibits 1 through 3, pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et
 5   seq.
 6                             CONSENTS TO JOIN COLLECTIVE ACTION
 7          EXHIBIT NUMBER                                NAME                           OPT-IN NUMBER
 8                    1                              Lysco Drumond                                  1
 9                    2                             Charles Pompilus                                2
10                    3                             Edly Beauchamps                                 3
11

12   Date: March 29, 2019                         Respectfully submitted,
13
                                                  /s/ Carolyn H. Cottrell
14                                                Carolyn H. Cottrell
                                                  Ori Edelstein
15                                                Michelle S. Lim
                                                  SCHNEIDER WALLACE
16                                                COTTRELL KONECKY
                                                  WOTKYNS LLP
17
                                                  Sarah R. Schalman-Bergen (pro hac vice to be submitted)
18                                                Stacy Savett (pro hac vice to be submitted)
                                                  Shoshana Savett (pro hac vice to be submitted)
19                                                BERGER & MONTAGUE, P.C.
20                                                Attorneys for Plaintiffs, the Collective,
                                                  and putative Classes
21

22

23

24

25

26

27

28

                                                              1
                          NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
                   Monplaisir, et al. v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 4 of 10



 1                                    CERTIFICATE OF SERVICE
 2         I hereby certify that I electronically filed the foregoing document with the Clerk of the
 3   Court for the United States District Court, Northern District of California, by using the Court’s
 4   CM/ECF system on March 29, 2019.
 5         I further certify that copies of the filed, foregoing document will be served upon the
 6   opposing parties along with the other case initiating documents in this case.
 7

 8   Date: March 29, 2019                       Respectfully submitted,
 9
                                                /s/ Carolyn H. Cottrell
10                                              Carolyn H. Cottrell
                                                Ori Edelstein
11                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
12                                              COTTRELL KONECKY
                                                WOTKYNS LLP
13
                                                Sarah R. Schalman-Bergen (pro hac vice to be submitted)
14                                              Stacy Savett (pro hac vice to be submitted)
                                                Shoshana Savett (pro hac vice to be submitted)
15                                              BERGER & MONTAGUE, P.C.
16                                              Attorneys for Plaintiffs, the Collective,
                                                and putative Classes
17

18

19

20

21

22

23

24

25

26

27

28

                                                            2
                        NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
                 Monplaisir, et al. v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 5 of 10




            EXHIBIT 1
DocuSign Envelope ID: A4E50D46-8977-460E-B55C-AA64413B1488
                         Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 6 of 10
                                                     OPT-IN CONSENT FORM
                                    Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                  United States District Court, Northern District of California

                                                      Complete And Submit To:

                                                      Carolyn Hunt Cottrell, Esq.
                                                       SCHNEIDER WALLACE
                                                       COTTRELL KONECKY
                                                           WOTKYNS LLP
                                                     2000 Powell Street, Suite 1400
                                                      Emeryville, California 94608

                                                                      OR

                                                     Sarah R. Schalman-Bergen
                                                  BERGER & MONTAGUE, P.C.
                                                   1818 Market Street, 36th Floor
                                                  Philadelphia, Pennsylvania 19103

              Name:                                                    Date of Birth:
              )$!#&! 
                                                     (Please Print)

              Address:                                                 Phone No. 1:
                                                                       Phone No. 2:
                                                                       E-mail Address:


                                        CONSENT TO JOIN COLLECTIVE ACTION
                               Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.    I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
            violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
            litigation.

      2.    I have worked as a/an (title)                               for Defendant in (city, state) 
             !#                                                                          
                                                         from approximately on or about (date) _____________    to approximately
                               
            on or about (date) ______________.

      3.    I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
            1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
            bound by any judgment of the Court or any settlement of this action.

      4.    I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
            prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
            in this litigation.



                 
                                               (Date Signed)                                              (Signature)

                                                           **IMPORTANT NOTE**
             Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 7 of 10




            EXHIBIT 2
DocuSign Envelope ID: D31F533D-1D64-48B7-8D02-BBE9125FB8EB
                         Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 8 of 10
                                                    OPT-IN CONSENT FORM
                                   Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                  United States District Court, Northern District of California

                                                     Complete And Submit To:

                                                     Carolyn Hunt Cottrell, Esq.
                                                      SCHNEIDER WALLACE
                                                      COTTRELL KONECKY
                                                          WOTKYNS LLP
                                                    2000 Powell Street, Suite 1400
                                                     Emeryville, California 94608

                                                                     OR

                                                    Sarah R. Schalman-Bergen
                                                 BERGER & MONTAGUE, P.C.
                                                  1818 Market Street, 36th Floor
                                                 Philadelphia, Pennsylvania 19103

              Name:                                                   Date of Birth:
              &!'$"% !)'
                                                    (Please Print)

              Address:                                                Phone No. 1:
                                                                      Phone No. 2:
                                                                      E-mail Addres


                                       CONSENT TO JOIN COLLECTIVE ACTION
                              Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.    I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
            violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
            litigation.

      2.    I have worked as a/an (title) #  #                      for Defendant in (city, state) '(!"!
             !$&                                                                      #)&* to approximately
                                                   from approximately on or about (date) _____________
                               &)&*
            on or about (date) ______________.

      3.    I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
            1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
            bound by any judgment of the Court or any settlement of this action.

      4.    I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
            prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
            in this litigation.



               
                                              (Date Signed)                                              (Signature)

                                                          **IMPORTANT NOTE**
            Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 9 of 10




            EXHIBIT 3
DocuSign Envelope ID: 01F30916-7DA5-434A-8A22-505016196B18
                         Case 3:19-cv-01484-WHA Document 6 Filed 03/29/19 Page 10 of 10
                                                      OPT-IN CONSENT FORM
                                    Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                   United States District Court, Northern District of California

                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                   BERGER & MONTAGUE, P.C.
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

              Name:                                                     Date of Birth:
               *(!$&
                                                      (Please Print)

              Address:                                                  Phone No. 1:
                                                                        Phone No. 2:
                                                                        E-mail Addre


                                        CONSENT TO JOIN COLLECTIVE ACTION
                               Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.     I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
             violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
             litigation.

      2.    I have worked as a/an (title) ""                     for Defendant in (city, state)  #%
                                                                                  ' )''!
                                                   from approximately on or about (date) _____________    to approximately
                               '    )#%")''!
            on or about (date) ______________.

      3.    I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
            1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
            bound by any judgment of the Court or any settlement of this action.

      4.    I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
            prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
            in this litigation.



                
                                                (Date Signed)                                             (Signature)

                                                             **IMPORTANT NOTE**
             Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
